Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to because the drawing is contradicting with claim invention.  
	Claim 1 calls for “An antenna structure comprising: a housing comprising a middle frame and a border frame… the border frame is mounted around a periphery 5of the middle frame, the border frame comprises a slot, a first gap, and a second gap, the slot is in an inner side of the border frame” while Fig. 3 shows slot 120 being on the middle frame 111, NOT “in an inner side of the border frame” as claimed. 
                            
    PNG
    media_image1.png
    313
    558
    media_image1.png
    Greyscale

In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 17 both recite “a thickness of the border frame is greater than or equal to twice a width of the first gap or a width of the second gap” which is unclear what intended meaning of “greater than or equal to twice a width of the first gap or a width of the second gap”. It is unclear if “a thickness of the border frame is greater than or equal to a width of the second gap” or “a thickness of the border frame is greater than or equal to TWICE a width of the second gap”. As best understood from the instant specification, the recitation is best understood as “a thickness of the border frame is greater than or equal to twice a width of the first gap or twice a width of the second gap”. 
	Claims 2-16 and 18-20 are rejected because they depend on the rejected base claims 1 and 17 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

 Claims 1-3, 6,  8-9, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN107317095 of record hereafter Zipping, in view of Mow et al (2012/0009983) hereafter Zipping as modified by Mow.
	Regarding claims 1 and 17, as best understood, Zipping discloses an antenna structure comprising: a housing (Fig. 1) comprising a middle frame (Fig. 2, 135) and a border frame (Fig. 2, 104), wherein the middle frame and the border frame are made of metal (Zipping - [0006]), the border frame (Fig. 2, 104) is mounted around a periphery of the middle frame (Fig. 2, 135), the border frame comprises a slot (Fig. 2, 131), a first gap (Fig. 2, 1312), and a second gap (Fig. 2, 1313), the slot is in an inner side of the border frame (Fig. 2, 104), the first gap (Fig. 2, 1312) and the second gap (Fig. 2, 1313) are in the border frame, the first gap and the second gap cut across and cut through the border frame, the slot, the first gap, and the second gap separate a first radiating portion (Fig. 2, 132), from the border frame, the first radiating portion is insulated from the middle frame (135) by the slot (131);  10and a first feed source (Fig. 3, 147)electrically coupled to the first radiating portion (132) and adapted to provide an electric current to the first radiating portion; Zipping does not suggest “a thickness of the border frame is greater than or equal to twice a width of the first gap or a width of the second gap”; and “a width of the slot is less than or equal to half the width of the first gap or half the width of the second gap”. However, Mow does teach, at least in Figs. 1-3 & paragraph hereafter par. [0052], a radiating body (40) mounted within a housing (12) and a gap (Fig. 15, 182) that can be adjusted (par. [0099]) as desired to improve the antenna capability and therefore does suggests the teachings of a thickness of the border frame (Mow - Fig. 15, 180) being greater than or equal to twice a width of the first gap (Mow - Fig. 15, 182) or twice a width of the second gap; and a width of the slot is less than or  in order to improve the resonance of the antenna.
	Respecting claims 2 and 18, Zipeng as modified by Mow discloses the antenna of claims 1 and 14. Zipeng further teaches the border frame (Fig. 2, 104) comprises an end portion (Fig. 2, 132), a first side portion (Fig. 2, 133), and a second side portion (Fig. 2, 134);  the first side portion and the second side portion are respectively coupled to opposite ends of the end portion (132), the first gap (Fig. 2, 1312) is in the end portion (Fig. 2, 132) adjacent the first side portion (Fig. 2, 133), and the second gap (Fig. 2, 1313) is in the end portion (Fig. 2, 132) adjacent the second side portion (2, 134); the slot (Fig. 2, 131) is in an inner side of the end portion (Fig. 2, 132) and extends toward the first side portion and the second side portion; the first radiating portion (Fig. 2, 132) is a portion of the border frame (Fig. 2, 104) located between the first gap (Fig. 2, 1312) and the second gap (Fig. 2, 1313); a portion of the border frame (Fig. 2, 104) located between the first gap (Fig. 2, 1312)  and an endpoint of the slot adjacent to the first side portion is defined as a second radiating portion (Fig. 2, 133).
	Respecting claims 3, 6 and 19, Zipeng further discloses a portion of the border frame located between the second gap (1313) and an endpoint of the slot adjacent to the second side portion is defined as a third radiating portion;  15a portion of the border frame located between the first feed source (Fig. 3, 147) and the first gap (Fig. 2, 1312) is defined as a first radiating section (Fig. 3, radiating section above 146); a portion of the border frame located between the first feed source and the second gap (1313) is defined as a second radiating section;  Page 33 of 43when the first feed source (145 & 147) supplies an electric current, the electric current from the first feed source (Fig. 3, radiating section above 146) to excite a first resonant mode and generate a radiation signal in a first frequency band, the electric current from the first feed source flows through the first radiating section (Fig. 3, radiating section above 146) and the electric current is electrically 5coupled to the second radiating portion (133) through the first gap (1312) to excite a second resonant mode and generate a radiation signal in a second frequency band, the electric current from the first feed source (147) flows through the second radiating section (133) and the electric current is electrically coupled to the third radiating portion through the second gap to excite a third resonant mode and generate a radiation signal in a third frequency band.
	Respecting claims 9 and 20, Zipeng discloses a second feed source (Fig. 3, 142) and a third feed source (143), wherein a portion of the border frame (104) between the second gap (1313) and an end of the slot adjacent to the second side portion is defined as a third radiating portion;  5the second feed source (142) is electrically coupled to the second radiating portion; and the third feed source (143) is electrically coupled to the third radiating portion.
	Respecting claims 8 and 16, Zipeng discloses, in Fig. 3 a ground portion (connection from 132 to 144, 145, or 146) made of metal; 15wherein the ground portion is curved; a first end of the ground portion is electrically coupled to the first feed source (147) and the first radiating portion, and a second end of the ground portion is grounded. Zipeng further discloses the middle frame (Fig. 2, 135) and the border frame (Fig. 2, 104) are integrally formed. 
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zipeng as modified by Mow, further in view of Kim et al (US 2019/0036210).
	Regarding claims 4, 7, 12 and 15, Zipeng in view of Mow et al., do not specifically disclose the first resonant modes being LTE-A low-frequency mode, the second resonant modes .
Allowable Subject Matter
Claims 5, 10-12 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Zipeng, Mow and Kim discloses the antenna structure as claimed, but fails to specifically teach the antenna structure further comprising a first group of extending portions and a second group of extending portions; wherein: each of the first and the second groups of extending portions is made of metal; the first group of extending portions comprises a first extending portion and a Page 34 of 43second extending portion, the first extending portion of the first group of extending portions is connected to an end of the first radiating section adjacent to the first gap, and the second extending portion of the first group of extending portion is connected to an end of the second radiating portion adjacent to the first gap, and the first and the second 5extending portions 
a coupling portion which is substantially L-shaped and made of metal, wherein: the coupling portion is electrically coupled to an end of the third radiating portion 10adjacent to the second gap, the coupling portion extends along a direction away from the end portion and parallel to the first side portion, and then bends perpendicularly, and then extends along a direction parallel to the end portion and toward the first side portion until beyond the second gap as defined in claim 10; or an extending portion which is made of metal, wherein the end portion is a top end of a wireless communication device;  15the extending portion is electrically coupled to the second feed source and the second radiating portion, the extending portion extends along a direction parallel to the end portion and away from the first side portion, and then bends perpendicularly, and then extends along a direction parallel to the first side portion and toward the end portion as defined in claim 13.
						Notes
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted above. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may            
	Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-5pm ET Mon. & Wed. & Thurs. &Fri. on 1st workweek, and Monday & Thursday & Friday on 2nd workweek.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
	May 31, 2021

	/TRINH V DINH/	for Trinh V Dinh, Patent Examiner of Art Unit 2845